In an action to recover damages for personal injuries, the defendant City of New York appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Solomon, J.), dated June 22, 2005, as denied that branch of its motion which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff allegedly sustained injuries when he tripped and fell on an allegedly defective sidewalk in front of One Hanson Place in Brooklyn. There are issues of fact as to whether the City of New York received sufficient prior written notice (see Almadotter v City of New York, 15 AD3d 426, 427 [2005]) and, if not, whether the City created the condition (see Amabile v City of Buffalo, 93 NY2d 471, 474 [1999]; Kiernan v Thompson, 73 NY2d 840, 841 [1988]; Cabrera v City of New York, 21 AD3d 1047, 1048 [2005]; Hinkley v Village of Ballston Spa, 306 AD2d 612 [2003]). Santucci, J.P., Goldstein, Skelos and Lifson, JJ., concur.